On October 15,2004, the defendant was sentenced to the following: Counts I - V: Ten (10) years in the Montana State Women’s Prison, with Three (3) years suspended, on each count, to run consecutively, for the offense of Theft by Embezzlement (Common Scheme), all Felonies.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by David Stenerson. The state was represented by Bill Fullbright.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Counts I - V: A commitment of Ten (10) years to the Department of Corrections on each count, with Nine (9) years suspended on each count, to run consecutively. The restitution requirements, terms and conditions shall remain the same as imposed in the October 15, 2004 Judgment.
DATED this 25th day of April, 2005.
Hon. G. Todd Baugh District Court Judge